Citation Nr: 1138911	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected surgical scarring of the right knee.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected internal derangement of the right knee.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to October 1981, October 1991 to April 1002 and January 1997 to October 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The case was previously before the Board in January 2011, and was remanded to afford the Veteran a hearing before the Board.  The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at the RO in April 2011.  A transcript of that hearing is associated with the claims file.  During the hearing, the Veteran presented new, unevaluated evidence along with a waiver of RO consideration.  Thus, the Board may evaluate the new evidence without remanding the claim to the agency of original jurisdiction.  38 C.F.R. § 20.1304.

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  In April 2011, prior to the promulgation of a decision in the appeal, the Veteran confirmed that he wished to withdraw his appeal regarding an increased rating for surgical scar of the right knee.

2.  Throughout the rating period on appeal, degenerative joint disease of the right knee has not been manifested by limitation of flexion to less than 60 degrees or extension to greater than 5 degrees.

3.  Throughout the rating period on appeal, internal derangement of the right knee has not been manifested by more than slight subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for an increased rating for surgical scar of the right knee.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a) (2011).

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5003, 5260-61 (2011).

3.  The criteria for a disability rating in excess of 10 percent for internal derangement of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Code 5257 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO provided the appellant pre-adjudication notice by letter dated in June 2005.  Additional notice was provided in November 2006, and the claims were readjudicated in Supplemental Statements of the Case in October 2009 and March 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  

During his Board hearing, the Veteran reported that he had received recent private treatment for his knee disabilities which was not documented in the claims file.  He asked that the record be held open for 60 days to allow him to obtain those records.  The record was held open as requested, but the Veteran did not submit any treatment records, nor did he identify any such records so that VA might request them on his behalf.  Thus, all known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and VA has satisfied its duty to assist the Veteran in this regard.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During his Board hearing in April 2011, the Veteran withdrew his claim for an increased rating for scarring of the right knee.  A transcript of that hearing is associated with the claims file.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the claim is dismissed.  38 U.S.C.A. § 7104.

Increased Rating for Right Knee Disabilities

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period o appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Factual Background

The Veteran submitted a claim for increased rating in May 2005.  The record reflects that the Veteran underwent arthroscopic surgery in 1987 and reconstruction surgery in 1999.  Service connection for internal derangement was granted effective from October 1999, and an initial 10 percent rating was assigned, which has been continuously in effect since that time.  In the rating action on appeal, service connection was granted and a separate 10 percent rating assigned for degenerative joint disease effective from May 2005.  

The claims file contains the report of a private MRI of the Veteran's right knee conducted in November 2004, which showed that the anterior tibia is subluxed approximately 7mm anteriorly.  There was cartilage loss and subchondral edema along the median ridge of the patella.  Otherwise, the articular cartilage of the knee were grossly intact without evidence of chondromalacia.  

VA outpatient treatment records reflect that the Veteran sought treatment for right knee pain in January 2005.  He stated that he had pain all the time, particularly when ambulating up and down stairs, walking, or performing bent knee activities.  On examination, there was no significant warmth, swelling, or effusions.  There was slight tenderness on palpation but no gross instability.  Range of motion was from 0 to 125 degrees, and there was slight creptius.  There was also slight laxity and slight muscle atrophy compared to the left leg.  In February 2005, the Veteran had range of motion from 0 to 125 degrees with mild creptiation.  He continued to complain of pain and tenderness and was treated with lidocaine injections.  

The Veteran was afforded a VA examination of his right knee in June 2005, in which he reported that he used pain medication and a brace for his knee.  He had recently received a steroid injection which had helped to relieve the pain but only lasted five days.  He reported constant pain in this knee, as well as movement of the kneecap, stiffness, and difficulty using stairs.  He stated that during flare ups he cannot do anything and his activities are curtailed.  On examination, the Veteran had normal gait and balance.  He was able to heel and toe walk and did not have any difficulty putting on shoes and socks.  No deformities of the knees were noted while standing, and he was able to move onto and off of the examination table without difficulty.  There was marked tenderness noted on the medial aspect of the right knee.  The patella was not displaced and no crepitations were noted.  There was no atrophy of the quadriceps and measurements in both lower extremities were symmetrical.  Active range of motion in the right knee was from 0 to 125 degrees, and passive range was from -5 to 130 degrees.  There was no further loss of motion or additional pain with repetition.  Medial and lateral stress test did not reveal any instability of the medial or lateral collateral ligaments.  Muscle strength and sensory function were normal.  

X-rays of the right knee indicated that the joint space in the medial compartment was slightly depressed and likely related to early signs of osteoarthritis.  The examiner noted that the Veteran was independent in his activities of daily living and was able to ambulate without any assistive devices.  She noted that during acute exacerbations, the Veteran would have limitation in endurance to negotiate stairs as well as possible additional loss of motion, the extent of which could not be determined.  The examiner stated that there would be limitation in his ability to run.  There was no evidence of weakness.  The Veteran was able to continue his work as a corrections officer, although he stated that it was becoming more difficult and he was attending school to become a psychologist.  

The Veteran underwent a VA evaluation of his right knee in August 2005.  The examiner noted that there was some discrepancy in the findings of the prior examinations, in that the examiners disagreed as to whether there was instability of the knee.  He noted that both examiners agreed that the Lachman's test was negative.  The Veteran complained of pain on both sides of the patella, exacerbated with physical activity.  On examination, both knees had full range of motion and no effusion.  There was a mild patellar inhibition of both knees which was more pronounced on the right, and the right thigh was smaller than the left.  No instability was noted with anterior or posterior drawer tests or Lachman's test.  No varus valgus instability was noted, and there were no areas of significant point tenderness.  The examiner noted that the x-rays showed no major abnormalities.  He stated that the only question on the MRI was the 7mm anterior subluxation of the tibia on the femur, but nothing in the clinical examination raised a concern of meniscal pathology.  

The claims file contains a March 2006 letter from the Veteran's private physician, which states that the Veteran's knee disability had progressed to degenerative posttraumatic osteoarthritis.  A treatment note of March 2006 indicates that the Veteran reported pain along the medial side of the knee, as well as popping, clicking, and catching.  He described pain that radiated down the medial side of the joint.  There was a small effusion, but no warmth or erythema.  The Veteran had full range of motion with some tightness at the extremes.  There was grade II Lachman's with an endpoint, and he had medial joint line tenderness on palpation.  The examiner diagnosed right knee osteoarthritis and noted that no meniscal pathology was evident on x-ray.  

VA outpatient treatment records reflect that the Veteran sought treatment for his right knee in April 2007.  He reported that he had been given a desk job at work  and that he had pain and stiffness in his knee after sitting for some time.  He reported that there was no swelling or giving out of the knee, but he continued to use pain medication.  On examination, there was no edema, increased warmth, or discoloration of the right knee and no crepitus with palpation.  

The Veteran was afforded a VA examination of his right knee in April 2008.  The Veteran reported that he used a knee brace all the time, and he was taking several medications for pain.  He did not use any assistive devices for ambulation.  The Veteran reported that his daily pain was 4 to 5 on a 10 scale, increasing to 7 or 8 during flares which occurred several times per week.  He denied any swelling but stated that he had difficulty walking, especially up and down stairs.  His knee did not give way but felt weak.  The Veteran stated that he could not sit for more than 30 minutes, as his knee becomes stiff and painful.  On examination, the Veteran's gait indicated some general valgus, but he was able to stand without difficulty and his balance was normal.  He was not able to squat due to pain in the right knee.  There were a few crepitations noted during his attempts to rise and squat.  There was no obvious atrophy of the muscles.  The examiner noted mild tenderness at the anterior aspect of the tibial tubercle.  There was no swelling or effusion.  There were mild crepitations during palpation of the patella, but the leg was not displaced or dislocated.  Active range of motion was from 0 to 120, and passive range was from 0 to 130.  There was no further loss of motion with repetition, and the Veteran did not complain of increased pain.  Anterior drawer sign was slightly positive while the Veteran was sitting but negative when he was supine, and Lachman's test was negative.  There was no evidence of instability or muscle atrophy.  The Veteran continued to be independent in his daily activities.  The examiner noted that he is able to maintain gainful employment, although he could have some difficulty walking long distances during flares.  

VA outpatient treatment records reflect that the Veteran's right knee was examined in November 2008, in which he reported increasing pain and difficulty bending, kneeling, squatting, and using stairs.  He used a knee brace as needed.  He did not describe any gross instability.  On examination, there was no erythema, warmth, swelling or effusion.  There was mild tenderness along the medial facet, and range of motion was from 0 to 130 degrees with crepitance.  

The claims file also contains the report of an MRI performed in December 2008, in which there was significant truncation of the body of the medial meniscus.  There was a small osteochondral loose body anterior to the lateral meniscus and mild fissuring within the cartilage of the lateral patellar facet.  A VA treatment note dated in February 2009 indicates that the MRI showed a possible medial meniscus tear.  The Veteran continued to complain of pain.  On examination, there was no erythema, warmth, or swelling.  There was tenderness along the medial joint line but no signs of effusions.  Range of motion was from 0 to 130 degrees with mild crepitus and pain.  There was no gross varus/valgus instability, and anterior drawer sign and Lachman's sign were negative.  The Veteran was treated with an injection.  

The claims file contains an October 2009 statement from the Veteran, in which he alleged that the evaluations of August 2005 and August 2008 contradict each other as well as other examinations from different providers in the same period.  The Veteran stated that he continued to use several medications for pain, some of which had lost effectiveness.  He reported that he was unable to participate in any physical activities and that he was becoming unable to perform the duties of his job.  The claims file also contains statements from the Veteran's wife and a coworker who report that his disability has become progressively more painful and debilitating over the past several years.  

The Veteran was afforded a VA examination of his right knee in February 2010, in which he reported recurrent right knee pain which had gradually worsened since his initial surgery.  He described pain, weakness, stiffness, giving way, and locking.  There was no swelling, heat, redness, instability, fatigability, or lack of endurance.  He reported constant pain with flare ups occurring once or twice a day or more.  Flares were precipitated by excessive, repetitive, or prolonged activity of the right knee, including prolonged walking or climbing stairs, and they caused severe additional limitation of motion and functional impairment.  The Veteran stated that he used a knee brace but no other assistive devices.  There were no episodes of dislocation or recurrent subluxation.  The Veteran's right knee disability had a moderate to severe effect on his occupational activities, although he continued to be employed as a corrections officer.  His knee condition had a severe effect on his usual daily activities, as he could not tolerate excessive, repetitive, or prolonged activity involving his right knee.  

On examination, there was objective evidence of painful motion, tenderness, and abnormal movement.  There was tenderness over the medial and lateral peripatellar regions, and the Veteran walked with a limp.  There was no evidence of any ligament instability.  The Veteran had active range of extension from -14 degrees and passive range to -2 degrees, with pain.  There was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The Veteran had active flexion from 0 to 96 degrees with pain at 89 degrees, and passive flexion from 0 to 103 degrees with pain.  Active range of flexion was decreased to 87 degrees with repetition due to pain, fatigability, weakness, lack of endurance, and incoordination, with pain having the major functional impact.  The examiner diagnosed right knee degenerative joint disease, internal derangement, osteochondral loose body, cartilage fissuring, chondrosis, patellar tendonitis, and recurrent right knee strain.  

Legal Criteria and Analysis

The Veteran's right knee disability is currently rated as follows:  10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260-5010 for degenerative joint disease and 10 percent under DC 5257 for internal derangement and.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that limitation of flexion is the service-connected disorder, and it is rated as if the residual condition is arthritis under Diagnostic Code 5010. 

Degenerative joint disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis or osteoarthritis.  Under this DC, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion is noncompensable under the appropriate DC, a rating of 10 percent is for application for each major joint or group of minor joints affected.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints, and the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are considered groups of minor joints.  38 C.F.R. § 4.45.

The Veteran's right knee arthritis is currently rated as 10 percent disabling under DC 5260, limitation of flexion of the leg.  Under DC 5260, an evaluation of 10 percent is warranted where knee flexion is limited to 45 degrees, 20 percent where it is limited to 30 degrees, and 30 percent where it is limited to 15 degrees.  A noncompensable rating is assigned where there is flexion to 60 degrees or more.  38 C.F.R § 4.71a, DC 5260.  Normal range of motion in the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Applying the rating criteria to the above evidence, the Board concludes that a disability rating in excess of 10 percent is not warranted for degenerative joint disease of the right knee at any time during the rating period.  The evidence shows that the Veteran had active flexion to at least 125 degrees throughout the rating period, except in February 2010, when his flexion was limited to 103 degrees.  Although he did not have full range of motion, the limitation was not so severe as to warrant a compensable rating under the criteria of DC 5260.  Thus, a rating of not more than 10 percent for arthritis of a single major joint is appropriate for the right knee disability. 

During the VA examination in February 2010, the Veteran's flexion in the right knee was diminished to 87 degrees with repetitive movement due to pain, fatigability, weakness, lack of endurance, and incoordination.  The Board notes that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, in consideration of DeLuca, the Board finds that the Veteran's functional range of flexion in the right knee is 87 degrees.  However, this degree of impairment still does not rise to the level of an increased rating.  

Separate ratings for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.  Under DC 5261, limitation of extension of the knee, an evaluation of 10 percent is warranted where knee extension is limited to 10 degrees, 20 percent where it is limited to 15 degrees, 30 percent where it is limited to 20 degrees, 40 percent where it is limited to 30 degrees, and 50 percent where extension is limited to 45 degrees.  A noncompensable rating is assigned where leg extension is limited to 5 degrees or less.  38 C.F.R § 4.71a, DC 5261.  In this case, extension in the right knee has not been found to be more than 0 degrees at any time during the rating period.  Accordingly, a compensable rating is not warranted for limitation of extension.  

While the evaluation of the same disability under various diagnoses is to be avoided, separate ratings for distinct symptomatology are specifically allowed with x-ray evidence of arthritis.  See VAOGCPREC 23-97 and VAOGCPREC 9-98.  In this case, the Veteran's right knee disability is also assigned a 10 percent rating under DC 5257, other impairment of the knee.  38 C.F.R. § 4.71a, DC 5257.  Under this DC, a disability rating of 10 percent is warranted where there is recurrent subluxation or lateral instability that is slight, 20 percent where it is moderate, and 30 percent where severe.  The words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6. 

MRI evidence from November 2004 confirms that there is a 7mm subluxation of the right tibia anteriorly.  Accordingly, it is appropriate to provide a separate rating for this disability.  However, while there is clinical evidence of a right knee deformity, the evidence does not show that this condition is productive of any functional disability.  The various examiners in this case repeatedly noted that no recurrent subluxation or instability of the right knee was observed on examination.  Accordingly, a rating in excess of 10 percent under DC 5257 is not warranted.  

The Board has considered whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The evidence does not show that the Veteran has ankylosis or dislocation or removal of semilunar cartilage.  Therefore, it is not appropriate to rate his right knee disability under any of the other DCs relevant to knee and leg disabilities.

In summary, throughout the rating period on appeal, degenerative joint disease of the right knee has not manifested limitation of motion sufficient to warrant a rating in excess of the currently-assigned 10 percent.  Likewise, internal derangement of the right knee is manifested by no more than slight disability and warrants no more than a 10 percent rating.  Accordingly, the claim for an increased rating is denied.  

Extraschedular Rating

The Veteran has reported that he is unable to work due to his right knee disability.  Throughout the course of the appeal, he has indicated that he cannot perform the duties of his job, which include sitting, walking, and climbing stairs.  These contentions raise the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

In this instance, the Veteran contends that his occupational activities are limited by severe pain associated with his knee disability.  The record does not establish that the rating criteria are inadequate for rating any of his disability.  The competent medical evidence of record shows that that aspect of the Veteran's right knee disability which is on appeal is primarily manifested by pain, tenderness and limitation of motion.  The applicable diagnostic codes used to rate his disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

The appeal concerning an increased rating for surgical scarring of the right knee is dismissed.

An initial disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

A disability rating in excess of 10 percent for internal derangement of the right knee is denied.  


REMAND

The Veteran contends that his service-connected bilateral knee disabilities prevent him from working.  During his Board hearing, he reported that he has missed 15 to 20 days from work over the past year due to his service-connected knee disability.  He submitted employment records documenting several of these absences.  The claims file also statements from a coworker to the effect that the Veteran's service-connected disability create a safety risk to himself and others at work.  This evidence raises a claim for entitlement to TDIU.  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  

In this case, the Veteran does not meet the schedular prerequisites for assignment of a total rating for compensation purposes.  38 C.F.R. § 4.16(a).  While that is the case, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the Director of the VA Compensation and Pension Service (C&P) may award TDIU. 38 C.F.R. § 4. 16(b).  The Board cannot award TDIU on this basis in the first instance.  Where the Veteran does not meet the percentage requirements, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The Veteran was afforded a VA examination in April 2008, in which the examiner concluded that the Veteran is not unable to maintain employment as a result of his service-connected knee disability.  However, she did not address the Veteran's total disability profile based on all of his service-connected disabilities.  

VA may not reject the Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Thus, the Veteran's claim for a TDIU rating must be remanded for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative appropriate notice on the TDIU claim.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for service-connected disabilities since May 2005.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA medical examination to address the effects of his service- connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the Veteran's claims file for review.  The Veteran's service-connected disabilities are degenerative joint disease of the right knee; internal derangement of the bilateral knees; arthritis of the left hip, right wrist, and left ankle; and surgical scar of the right knee.

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service- connected disorders.

The examiner should explain the reasons for the conclusions reached. 

4.  After completion of the examination, if the Veteran fails to meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) and there is evidence that the service-connected disabilities preclude gainful employment, the AMC/RO should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

5  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


